DETAILED ACTION
Oath/Declaration
1.	Oath and declaration filed on 2/6/2020 is accepted.

Claim Rejections - 35 USC § 103
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Samee et al (2016/0270656 A1) in view of Niven (2004/0114108 A1).
Regarding claim 1, Samee et al  discloses  (refer to figures 3A and 5)  telestroke eye examination accessory device comprising: eyewear (62)  configured to be mounted on a patient's head, the eyewear comprising a frame defining a first eye well and a second eye well; a first camera (16) in the first eye well; wherein the first light array comprises a light in each of four different quadrants within the first eye well; a second camera (16) in the second eye well (paragraph 1489); and wherein the second light array comprises a light in each of four different quadrants within the second eye well (i.e., light sources 26 , paragraph 1491). 
Samee et al discloses   all of the claimed limitations except first light array and a second light array.
Niven discloses first light array and a second light array (46 and 40) (figure 5).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide light array in to the Same eye examination device for the purpose of better illumination techniques for retinal imaging and corneal topographers as taught by Niven (paragraph 0002). 
Regarding claim 2, combination of Samee et al in view of Niven discloses comprising a power source configured to supply power to the first camera (16), the second camera (16), the first light array, and the second light array.  
Regarding claim 3, Samee et al discloses wherein the first camera and the second camera (16) are each IR cameras (paragraph 1491).  
Regarding claim 4, Samee et al discloses wherein the first light array comprises LED lights, and the second light array comprises LED lights (paragraph 1445).  
Regarding claim 5, Samee et al discloses wherein the first camera (16) is positioned along a first centerline within the first eye well, and the second camera (16) is positioned along a second centerline within the second eye well.  
Regarding claim 6, combination of Samee et al in view of Niven discloses wherein the first light array comprises two lights along the first centerline, and the second light array comprises two lights along the second centerline.  
Regarding claim 7, combination of Samee et al in view of Niven discloses further comprising a darkening cover disposed on the eyewear frame.  
Regarding claim 10, combination of Samee et al in view of Niven discloses wherein the first camera is equidistant from each of the four lights of the first light array, and wherein the second camera is equidistant from each of the four lights of the second light array.  
Regarding claim 11, combination of Samee et al in view of Niven discloses wherein the eyewear comprises goggles that create darkness within the first eye well and the second eye well.  
Regarding claim 12, combination of Samee et al in view of Niven discloses wherein the first camera and the second camera are tracking cameras configured to identify abnormal eye movements.  
Regarding claim 13, combination of Samee et al in view of Niven discloses wherein vestibular testing algorithms are configured to provide objective data on abnormal eye movements and simplified visual field testing using a central fixation point. 
Claim(s) 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Samee et al (2016/0270656 A1) in view of March, JR.et al (2007/0088564 A1). 
Regarding claim 14, Samee et al discloses (refer to figures 3A and 5) a system for telemedicine comprising: a device (1400) (paragraph 1691) comprising a user interface (1404) (paragraph 1692) displaying information about a patient; and eyewear (62) in communication with the device, wherein the eyewear is configured to illuminate lights and provide to the graphical user interface a live stream of the patient's eyes while wearing the eyewear (62). 
Samee et al discloses a graphical user interface.
March, JR.et al discloses a graphical user interface (paragraph 0053).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide teaching a graphical user interface in to the Same eye examination device for the purpose of better medical diagnostic information associated with patient as taught by March, JR.et al (paragraph 0007). 
Regarding claim 15, combination of Samee et al in view of March, JR.et al discloses wherein a user may control the illumination of lights within the eyewear through the graphical user interface.  
Regarding claim 16, combination of Samee et al in view of March, JR.et al discloses   wherein the eyewear communicates wirelessly to the device.  
Regarding claim 17, combination of Samee et al in view of March, JR.et al discloses   wherein the live stream is provided by IR cameras within the eyewear.  
Regarding claim 18, combination of Samee et al in view of March, JR.et al discloses   wherein the eyewear comprises tracking cameras configured to identify abnormal eye movements.
Claim(s)  8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Samee et al (2016/0270656 A1) in view of Niven (2004/0114108 A1)further in view of Squilla et al (2006/0111620 A1). 
Regarding claim 8, depends on claim 1, claim 9 depends on claim 1, Samee et al  in view of Niven  discloses all of the claimed limitations except  wirelessly with a telemedicine system and the telemedicine system via Bluetooth connection.  
 Squilla discloses wirelessly with a telemedicine system and the telemedicine system via Bluetooth connection (paragraph 0041 and paragraph 0097).  
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide wirelessly with a telemedicine system and the telemedicine system via Bluetooth connection in to the Samee et al  in view of Niven  eye examination system for the purpose  better medical service as taught by Squilla (paragraph 0008).
Claim(s) 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Samee et al (2016/0270656 A1) in view of March, JR.et al (2007/0088564 A1) further in view of Dunkle (6,288,717 B1).
Regarding claim 19, depends on claim 14, Samee et al in view of March, JR.et al discloses all of the claimed limitations except comprising software having vestibular testing algorithms for obtaining objective data on abnormal eye movements and simplifying visual field testing using a central fixation point. 
Dunkle discloses comprising software having vestibular testing algorithms for obtaining objective data on abnormal eye movements and simplifying visual field testing using a central fixation point. 
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide software having vestibular testing algorithms for obtaining objective data on abnormal eye movements and simplifying visual field testing using a central fixation point in to the Same and in view of March ,JR et al eye examination device for the purpose of to provide interactive tool internet tool that will automatically deliver personalized information to each user as taught by Dunkle (column 1, lines 60-65).

 light array in to the Same eye examination device for the purpose of better illumination techniques for retinal imaging and corneal topographers as taught by Niven (paragraph 0002).   
Regarding claim 20, combination of Samee et al  in view of March, JR.et al discloses   all of the claimed limitations except  further comprising artificial intelligence algorithms configured to evaluate trackable eye movements of the patient's eyes to detect different types of nystagmus, skew deviation, or subtle gaze abnormalities. 
Dunkle discloses artificial intelligence algorithms configured to evaluate trackable eye movements of the patient's eyes to detect different types of nystagmus, skew deviation, or subtle gaze abnormalities. 
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide artificial intelligence algorithms configured to evaluate trackable eye movements of the patient's eyes to detect different types of nystagmus, skew deviation, or subtle gaze abnormalities in to the Same and in view of March ,JR et al eye examination device for the purpose of to provide interactive tool internet tool that will automatically deliver personalized information to each user as taught by Dunkle (column 1, lines 60-65).
Conclusion
3.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        8/24/2022